IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


RED VISION SYSTEMS, INC. AND           : No. 50 WAL 2015
TITLEVISION TEXAS, LLC                 :
                                       :
                                       : Petition for Allowance of Appeal from the
           v.                          : Order of the Superior Court
                                       :
                                       :
NATIONAL REAL ESTATE                   :
INFORMATION SERVICES, L.P.,            :
NATIONAL REAL ESTATE                   :
INFORMATION SERVICES, INC., AND        :
NREIS OF TEXAS, LLC                    :
                                       :
                                       :
PETITION OF: THOMAS K. LAMMERT         :
JR.                                    :


                                    ORDER


PER CURIAM

     AND NOW, this 20th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.